I dissent.
Defendants requested the following instruction:
"You are instructed that if you find from the evidence there was scuffling, wrestling, or playing on the alcove or platform,and that such conduct on the part of plaintiff or his companionscaused or contributed to the giving away of the alcove orplatform floor, then you are instructed that your verdict must be in favor of the defendants and against the plaintiff No Cause of Action." (Italics added.)
This was modified by the trial judge and given as follows:
"You are instructed that if you find by a preponderance ofevidence that the plaintiff engaged in scuffling, or wrestling
on the alcove or platform, and that such conduct on the part ofplaintiff was what a reasonably prudent person would not have done under the facts and circumstances then and there existing and proximately caused or contributed to the giving away of the alcove or platform floor, then you are instructed that your verdict must be in favor of the defendants and against the plaintiff, no cause of action." (Italics added.)
The changes made by the trial judge in this instruction covered contributory negligence when in my opinion the requested instruction was not intended to be so limited. The evidence is to the effect that four or five boys were given *Page 475 
permission to use alcove as a place from which they could observe the wrestling matches. The permission given by the defendants was extended to more than the two boys involved in these actions, and the instructions as requested deals not only with the actions of the plaintiffs but also with the acts and conduct of the other youths included in the invitation. The defendants were charged with knowledge that the youths would not sit immobile in the alcove and that there would be some movement. But I have grave doubts that they could be reasonably charged with notice that a wrestling or scuffling match might be put on in such a place. Entirely aside from the question of contributory negligence, if youths other than the plaintiffs engaged in wrestling and scuffling and additional stresses and strains resulting from this unanticipated activity caused the alcove to collapse and fall, then the jury might find defendants not negligent. At least an instruction on that issue was warranted by the evidence in the record.
The error in failing to give the requested instruction is aggravated by the giving of instruction No. 5. The questionable part of this instruction is as follows:
"* * * that if you find by a preponderance of the evidence that the defendant Downing consented that the plaintiffs occupy said balcony or alcove at the time in question, the plaintiffs were guests while so occupying the same and were not trespassers, and it was the duty of the defendants to exercise reasonable care to inspect said alcove or balcony to see that the same was reasonably safe for the plaintiffs and others who had permission of the defendant Downing, if they did have such permission, to occupy the same, and since it is undisputed that said alcove orbalcony collapsed at the time that the plaintiffs were witnessingthe contests, and since it is admitted that the defendants neverinspected or examined the same or took any means to find out ifthe same was reasonably safe for guests to occupy said balcony oralcove, then you may infer that the collapse of said balcony oralcove was due to the negligence of the defendants * * *" (Italics added.)
This instruction permits the inference of negligence if the jury finds permission was given, since the court tells the jurors they may infer the collapse of the balcony was *Page 476 
due to the negligence of defendants. This instruction might be correct if the jury had been instructed that the inference could only be made if at the time of the collapse the youths were using the alcove for the purposes included within the invitation. However, if additional stresses and strains were caused by a free-for-all wrestling bout, or unanticipated activities on the part of the boys and these caused the collapse of the alcove, then the jury should not have been permitted to infer negligence from the falling.
When consideration is given to the instruction on the presumption of negligence, the instruction as requested and the instruction as given, it is apparent that the court by changing the instruction, erroneously instructed on one issue and failed to instruct on one of the necessary and most important elements in the case. For this reason, I conclude the judgment should be reversed.